DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .
1.	Claims 1-20 are presented for examination.
EXAMINER’S AMENDMENT
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph N. Ziebert on 05/11/2022.
The application has been amended as follows: 
Amendments to the Claims:
This listing of claims will replace all prior versions and listings of claims in the application:
(Currently Amended) A thermostat comprising:
one or more temperature sensors configured to measure a plurality of temperature values within a building; and
a processing circuit, coupled to the one or more temperature sensors, and configured to: 
receive the plurality of measured temperature values from the one or more temperature sensors; 
determine, based on a time invariant nonlinear estimation technique and the plurality of measured temperature values, a compensated temperature value within the building, wherein the compensated temperature value accounts for an unknown temperature state of the thermostat when the thermostat is turned on, wherein heating, ventilating, or air conditioning equipment is controlled using the compensated temperature value.
(Previously Presented) The thermostat of Claim 1, wherein the processing circuit is configured to determine the compensated temperature value with the nonlinear estimation technique by: 
determining a heat rise with the nonlinear estimation technique; and 
determining the compensated temperature value based on at least one of the plurality of measured temperature values and the determined heat rise. 
(Currently Amended) The thermostat of Claim 2, wherein the processing circuit is configured to determine the compensated temperature value with the nonlinear estimation technique, the plurality of measured temperature values, and a heat rise state space model by: 
determining a temperature error with a residual function based on the heat rise state space model and at least one of the plurality of measured temperature values; and
determining the heat rise with the nonlinear estimation technique and the temperature error.  
(Previously Presented) The thermostat of Claim 3, wherein determining the heat rise with the nonlinear estimation technique comprises iteratively determining the temperature error with the residual function until the heat rise, determined by the nonlinear estimation technique, converges.    
(Previously Presented) The thermostat of Claim 3, wherein determining the heat rise value with the nonlinear estimation technique comprises iteratively determining the temperature error with the residual function for a predetermined number of times.    
(Currently Amended) The thermostat of Claim 1, wherein the processing circuit is configured to determine the compensated temperature value within the building with the  nonlinear estimation technique, the plurality of temperature values, a heat rise state space model, and an initial state of [[the]] a state space model,                      
                        
                            
                                θ
                            
                            
                                0
                            
                        
                        =
                         
                        
                            
                                
                                    
                                        
                                            a
                                            /
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                
                                                    M
                                                    e
                                                    a
                                                    s
                                                    u
                                                    r
                                                    e
                                                    d
                                                
                                            
                                            
                                                
                                                    0
                                                
                                            
                                            -
                                            a
                                            /
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                
                                                    M
                                                    e
                                                    a
                                                    s
                                                    u
                                                    r
                                                    e
                                                    d
                                                
                                            
                                            
                                                
                                                    0
                                                
                                            
                                        
                                    
                                
                            
                        
                         
                    
                , wherein                     
                        
                            
                                T
                            
                            
                                M
                                e
                                a
                                s
                                u
                                r
                                e
                                d
                            
                        
                    
                 is a first of the plurality of measured temperature values and                     
                        a
                    
                 is a predetermined value.  
(Currently Amended) A thermostat comprising:
one or more temperature sensors configured to measure a temperature value within a building; and
a processing circuit, coupled to the one or more temperature sensors, and configured to: 
receive the measured temperature value from the one or more temperature sensors; and
determine, based on a heat rise model, a time invariant recursive estimation filter, and the measured temperature value, a compensated temperature value within the building, wherein the compensated temperature value accounts for an unknown temperature state of the thermostat when the thermostat is turned on, wherein heating, ventilating, or air conditioning equipment is controlled using the compensated temperature value. 
(Original) The thermostat of Claim 7, wherein the unknown temperature state of the thermostat reflects a state of the thermostat responsive to the thermostat being below, at, or above a room temperature.
(Currently Amended) The thermostat of Claim 7, wherein the time invariant recursive estimation filter is based on a state covariance matrix, a process noise covariance, a measurement noise covariance, and an initial state, wherein:
 the state covariance matrix is initialized to one or more values above one or more first predefined values;
 the process noise covariance is initialized to an identify matrix multiplied by a value below a second predefined value;
 the measurement noise covariance indicates a variance of the one or more temperature sensors; and 
 the initial state of the time invariant recursive estimation filter comprise three states, wherein the three states comprise zero, a zone temperature state, and the zone temperature state. 
(Currently Amended) The thermostat of Claim 9, wherein the heat rise model is a state space model comprising at least three states, wherein the at least three states comprise: 
a heat rise state indicating a heat rise temperature caused by heat generating components of the thermostat; 
a measured temperature state indicating the temperature value measured by the one or more temperature sensors; and
the zone temperature state indicating [[the]] a temperature of [[the]] a zone, wherein the compensated temperature value within the building is associated with the zone temperature state. 
(Original) The thermostat of Claim 10, wherein the measured temperature state is a sum of the heat rise state and the zone temperature state. 

(Original) The thermostat of Claim 10, wherein the heat rise state is modeled with a first order differential equation with a single pole, wherein the first order differential equation comprises predetermined values for the single pole and a predetermined value for a rise above ambient amplitude value, wherein the first order differential equation models a heat rise within the thermostat.  
(Currently Amended) The thermostat of Claim 12, wherein the state space model is defined by: 
            
                
                    
                        
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            H
                                            R
                                        
                                    
                                    (
                                    k
                                    +
                                    1
                                    )
                                
                            
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            Z
                                            N
                                            T
                                        
                                    
                                    (
                                    k
                                    +
                                    1
                                    )
                                
                            
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            M
                                            e
                                            a
                                            s
                                            u
                                            r
                                            e
                                            d
                                        
                                    
                                    (
                                    k
                                    +
                                    1
                                    )
                                
                            
                        
                    
                
                =
                
                    
                        
                            
                                
                                    1
                                    -
                                    
                                        
                                            ∆
                                            T
                                        
                                        
                                            R
                                            C
                                        
                                    
                                
                                
                                    0
                                
                                
                                    0
                                
                            
                            
                                
                                    0
                                
                                
                                    1
                                
                                
                                    0
                                
                            
                            
                                
                                    1
                                
                                
                                    1
                                
                                
                                    0
                                
                            
                        
                    
                
                ∙
                
                    
                        
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            H
                                            R
                                        
                                    
                                    
                                        
                                            k
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            Z
                                            N
                                            T
                                        
                                    
                                    
                                        
                                            k
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            M
                                            e
                                            a
                                            s
                                            u
                                            r
                                            e
                                            d
                                        
                                    
                                    
                                        
                                            k
                                        
                                    
                                
                            
                        
                    
                
                +
                
                    
                        
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            R
                                            C
                                        
                                    
                                
                            
                            
                                
                                    0
                                
                            
                            
                                
                                    0
                                
                            
                        
                    
                
                ∙
                1
            
        , wherein             
                k
            
         is a current sample number,             
                ∆
                T
            
         is a length of time since last determining the temperature of the building,             
                
                    
                        T
                    
                    
                        H
                        R
                    
                
            
         is the heat rise state,             
                
                    
                        T
                    
                    
                        Z
                        N
                        T
                    
                
            
         is the zone temperature state,             
                
                    
                        T
                    
                    
                        M
                        e
                        a
                        s
                        u
                        r
                        e
                        d
                    
                
            
         is the measured temperature state,             
                a
            
         is the rise above the ambient amplitude value, and             
                R
                C
            
         is the value of the single pole.  
14.	(Currently Amended) A method for a thermostat, comprising:
	receiving a plurality of temperature values of a building measured by one or more temperature sensors; and
	based on the plurality of measured temperature values, determining a compensated temperature value of the building using either a time invariant  nonlinear estimation technique or a time invariant recursive estimation filter on a heat rise state space model, wherein the compensated temperature value accounts for an unknown temperature state of the thermostat when the thermostat is turned on; and
controlling heating, ventilating, or air conditioning equipment in response to the compensated temperature value.
15.	(Previously Presented) The method of Claim 14, wherein in response to using the nonlinear estimation technique, the method further comprises:
	determining a heat rise with the nonlinear estimation technique; and 
	determining the compensated temperature value of the building based on at least one of the plurality of measured temperature values and the determined heat rise.
16.	(Previously Presented) The method of Claim 15, further comprising:
determining a temperature error with a residual function based on the heat rise state space model and at least one of the plurality of measured temperature values; and
	determining the heat rise with the nonlinear estimation technique and the temperature error.
17.	(Currently Amended) The method of Claim 16, further comprising:
	determining an initial state to execute the heat rise state space model, wherein the initial state,             
                
                    
                        θ
                    
                    
                        0
                    
                
                =
                 
                
                    
                        
                            
                                
                                    a
                                    /
                                    2
                                
                            
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            M
                                            e
                                            a
                                            s
                                            u
                                            r
                                            e
                                            d
                                        
                                    
                                    
                                        
                                            0
                                        
                                    
                                    -
                                    a
                                    /
                                    2
                                
                            
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            M
                                            e
                                            a
                                            s
                                            u
                                            r
                                            e
                                            d
                                        
                                    
                                    
                                        
                                            0
                                        
                                    
                                
                            
                        
                    
                
                 
            
        , and wherein             
                
                    
                        T
                    
                    
                        M
                        e
                        a
                        s
                        u
                        r
                        e
                        d
                    
                
            
         is a first of the plurality of measured temperature values measured and             
                a
            
         is a predetermined value.
18.	(Currently Amended) The method of Claim 14, wherein in response to using the time invariant recursive estimation filter, the method further comprises:
	determining a state covariance matrix, a process noise covariance, a measurement noise covariance, and an initial state, wherein the state covariance matrix is initialized to one or more values above one or more first predefined values, the process noise covariance is initialized to an identify matrix multiplied by a value below a second predefined value, the measurement noise covariance indicates a variance of the one or more temperature sensors, and the initial state of the time invariant recursive estimation filter comprise three states consisting of zero, a zone temperature state, and the zone temperature state.

19.	(Currently Amended) The method of Claim 18, wherein the heat rise state space model comprises a heat rise state, a measured temperature state, and the zone temperature state, and wherein the heat rise state indicating a heat rise temperature caused by heat generating components of the thermostat, the measured temperature state indicating a  temperature value of the temperature values measured by the one or more temperature sensors, and the zone temperature state indicating a temperature of a zone, wherein the temperature value of the building is the 

20.	(Original) The method of Claim 19, wherein the heat rise state is modeled with a first order differential equation with a single pole, the first order differential equation comprising predetermined values for the single pole and a predetermined value for a rise above ambient amplitude value, and the first order differential equation modeling a heat rise within the thermostat.


Allowable Subject Matter
3. 	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The allowability of the independent claim 1, resides, at least in part, in that closest prior art of Shah et al. (US 5,991,525) discloses a method for real-time nonlinear system state estimation in which the system is represented by a set of continuous-time nonlinear differential state equations that include a state vector representing the system states that are to be estimated, and a nonlinear system matrix that defines the functional relationship between the input vector, the state vector, and the time-derivative of the state vector. The state vector is estimated from a set of accessible measurements that are dependent on the state variables. The set of measurements, labeled as a measurement vector, are taken at prescribed times and represented by a measurement vector. Both the state vector and the measurement vector are respectively contaminated by a state noise vector and a measurement noise vector, see abstract and summery of the specification; however, the prior art does not disclose or suggest, alone or in combination, determine, based on a time invariant nonlinear estimation technique and the plurality of measured temperature values, a compensated temperature value within the building, wherein the compensated temperature value accounts for an unknown temperature state of the thermostat when the thermostat is turned on; in combination with the other elements and features of the claimed invention.
The allowability of the independent claim 7, resides, at least in part, in that closest prior art of Shah et al. (US 5,991,525) discloses a method for real-time nonlinear system state estimation in which the system is represented by a set of continuous-time nonlinear differential state equations that include a state vector representing the system states that are to be estimated, and a nonlinear system matrix that defines the functional relationship between the input vector, the state vector, and the time-derivative of the state vector. The state vector is estimated from a set of accessible measurements that are dependent on the state variables. The set of measurements, labeled as a measurement vector, are taken at prescribed times and represented by a measurement vector. Both the state vector and the measurement vector are respectively contaminated by a state noise vector and a measurement noise vector, see abstract and summery of the specification; however, the prior art does not disclose or suggest, alone or in combination, determine, based on a heat rise model, a time invariant recursive estimation filter, and the measured temperature value, a compensated temperature value within the building, wherein the compensated temperature value accounts for an unknown temperature state of the thermostat when the thermostat is turned on;  in combination with the other elements and features of the claimed invention.
The allowability of the independent claim 14, resides, at least in part, in that closest prior art of Shah et al. (US 5,991,525) discloses a method for real-time nonlinear system state estimation in which the system is represented by a set of continuous-time nonlinear differential state equations that include a state vector representing the system states that are to be estimated, and a nonlinear system matrix that defines the functional relationship between the input vector, the state vector, and the time-derivative of the state vector. The state vector is estimated from a set of accessible measurements that are dependent on the state variables. The set of measurements, labeled as a measurement vector, are taken at prescribed times and represented by a measurement vector. Both the state vector and the measurement vector are respectively contaminated by a state noise vector and a measurement noise vector, see abstract and summery of the specification ; however, the prior art does not disclose or suggest, alone or in combination, determining a compensated temperature value of the building using either a time invariant nonlinear estimation technique or a time invariant recursive estimation filter on a heat rise state space model, wherein the compensated temperature value accounts for an unknown temperature state of the thermostat when the thermostat is turned on;  in combination with the other elements and features of the claimed invention.
As claims 2-6, 8-13 and 15-20 are directly or indirectly dependent on claims 3, 7 and 14, those claims are also allowable at least by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation Pertinent prior art
4.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
He et al. (US 2004/0144112) related to new feedback linearization approach to advanced control of single-unit and multi-unit HVAC systems is described. In accordance with the approach of the invention, this new nonlinear control includes a model-based feedback linearization part to compensate for the nonlinearity in the system dynamics. Therefore, the evaporating temperature and superheat values can be controlled by linear PI control designs to achieve desired system performance and reliability. The main advantages of the new nonlinear control approach include (1) better performance even with large model errors, (2) being able to adapt to indoor unit turn on/off operation, (3) much smaller PI control gains compared to that of current feedback PI controls, (4) much easier design procedures since there is no need for tuning the PI control gains over wide range operation.
Verhoeven et al. (US 2017/0051933) related to controlling a HVAC (heating, ventilation, and air conditioning) system based on a thermodynamic state-space model that characterizes thermal characteristics of an enclosure is provided. The method can include selecting an initial history object for use as a recursively updated history object, defining an initial set of parameters for use as a plurality of vectors represented in the state-space model, temporarily storing data received from at least one device associated with the enclosure, calculating at least one predicted output using the state-space model, and recursively updating the state-space model based on the plurality of vectors, the recursively updated history object, and the temporarily stored data.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217 - 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119